Citation Nr: 9905350	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for tuberculosis.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1976.

The Board of Veterans' Appeals (Board) notes that, by 
decision entered in August 1991, the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) previously denied service connection for tuberculosis.  
The veteran was notified of this decision, but did not appeal 
within the time period allowed.  38 C.F.R. § 19.129 (1991).  
Consequently, the prior denial of service connection for 
tuberculosis became final.  See 38 C.F.R. § 19.192 (1991).  
Thereafter, the RO, by an October 1992 decision, denied the 
veteran's application to reopen his claim of service 
connection for tuberculosis as well as the veteran's claim of 
service connection for asthma.  The veteran expressed 
disagreement with the October 1992 decision.  However, no 
appeal was perfected in a timely manner.  This conclusion was 
reached by the Board in an April 1996 decision.  Therefore, 
the October 1992 decision that denied the claim to reopen and 
service connection for asthma also became final.  See 
38 C.F.R. § 20.1103 (1992).  

The Board concluded in April 1996 that the present appeal 
came from a June 1993 rating decision.  

Although the Board remanded this case in April 1996 in part 
so that the RO could address the question of whether new and 
material evidence had been presented since the final October 
1992 denial, the RO thereafter addressed the asthma claim as 
though there had been no prior final denial.  In this regard 
it should be noted that, in a matter such as this, the Board 
has a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim 
regardless of the RO's actions.  See Barnett v. Brown, 8 
Vet.App. 1 (1995).  In short, because the veteran's claims of 
service connection for tuberculosis and asthma were both the 
subjects of prior final decisions, the first issue that must 
be addressed by the Board is whether these previously denied 
claims ought to be reopened.  38 U.S.C.A. § 5108 (West 1991).  
(If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claims.  See McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).)


FINDING OF FACT

Evidence received in connection with the veteran's 
applications to reopen claims of service connection for 
tuberculosis and asthma includes new information, but it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection.


CONCLUSION OF LAW

Evidence submitted since the final October 1992 RO decision 
in support of the veteran's attempt to reopen a claim of 
entitlement to service connection for tuberculosis or asthma 
is not new and material evidence; these claims are not 
reopened.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156, 3.303, 3.307, 3.309, 20.1103 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a positive Tine tuberculin test 
with subsequent administration of isoniazid (INH) treatments 
during military service were proof that he had had active 
tuberculosis in service.  He also contends that he had 
recurrent asthma attacks for many years, and that chronic 
asthma had its onset during active military service.  In the 
alternative, it is maintained that the veteran's asthma is 
secondary to tuberculosis.

Initially, the Board notes that the veteran's current claims 
of service connection for tuberculosis and asthma are not his 
first such claims.  As noted above, in August 1991, the RO 
denied the veteran's claim of service connection for 
tuberculosis.  Thereafter, in October 1992, the RO denied the 
veteran's application to reopen his claim of service 
connection for tuberculosis as well as his claim of service 
connection for asthma.  (In April 1996 the Board found that 
the veteran had failed to perfect an appeal of the October 
1992 RO decision.)  As a result, the veteran's current claims 
of service connection may now be considered on the merits 
only if "new and material evidence" has been submitted 
since the time of the most recent final denial--October 1992.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  In addressing whether new and material 
evidence had been presented, it appears that the RO applied 
the "materiality" test adopted by the United States Court 
of Veterans Appeals (Court) d § 3.156(a) in its 
December 1996 supplemental statement of the case, thereby 
placing the veteran on notice of the regulatory provision 
defining "new and material evidence."  Therefore, the Board 
finds that the veteran was provided adequate notice of the 
controlling laws governing claims to reopen.  38 C.F.R. 
§ 19.29 (1998).  Accordingly, given the foregoing notice, as 
well as the state of the evidence as discussed below, a 
remand is not required to avoid prejudice to the veteran.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

Turning to the question of whether either of the veteran's 
claims should be reopened, the Board notes that VA must 
review any newly received evidence "in the context of" the 
old.  See Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).  
New and material evidence is "evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156 (1998).  
It should also be pointed out that, in determining whether 
evidence is new and material, "credibility of the evidence 
must be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the veteran's case, evidence available prior to the final 
October 1992 RO denial included service medical records, an 
unrelated VA treatment record dated in June 1990, and VA 
treatment records dated from May 1992 to August 1992.

A review of the veteran's service medical records reveals a 
June 1975 entrance examination that was negative for 
complaints or diagnosis of tuberculosis or asthma.  
Thereafter, service medical records show a positive Tine 
tuberculin test in July 1975 with associated INH treatments.  
See service medical records dated in July 1975, September 
1975, and November 1975.  A July 1975 record also indicates 
that the veteran first tested positive on a skin test in 1972 
(before service) but he had no known exposure to 
tuberculosis.  However, both September 1975 and November 1975 
chest X-rays were negative/normal.  Additionally, an August 
1976 dental patient history shows the veteran had never been 
treated for lung disease such as tuberculosis.  Furthermore, 
an October 1976 separation examination was negative for 
complaints or diagnosis of tuberculosis or asthma.  

The relevant VA treatment records consisted of a VA 
hospitalization discharge summary, dated from May 1992 to 
June 1992.  This record shows that the veteran tested 
positive for purified protein derivative (PPD) and had a 
history of asthma.  A hospital summary indicates that the 
veteran was on bronchodilators for an asthmatic condition and 
received INH for positive PPD in 1976.  A chest X-ray was 
negative. It also reported that the veteran underwent a 
pulmonary consultation at which time it was recommended that 
he be placed on INH and B6 prophylactically for six months.  
However, no diagnosis of tuberculosis was made.  

In the October 1992 decision, the RO considered the foregoing 
evidence and denied the veteran's application to reopen his 
previously denied claim of service connection for 
tuberculosis and denied his claim of service connection for 
asthma.  The RO concluded that the veteran had not filed new 
and material evidence to reopen his claim for tuberculosis, 
and because the veteran was not service-connected for 
tuberculosis, service connection for asthma as secondary to 
tuberculosis was denied.  

Evidence received since the final October 1992 denial 
included: written statements by the veteran to the RO; the 
veteran's testimony at a RO personal hearing in December 
1994; VA treatment records dated from October 1992 to May 
1997; and VA examination reports dated in September 1995 and 
March 1998.

The veteran testified at an October 1996 personal hearing at 
the RO.  He said that, before military service, he had had 
neither a problem with bronchial asthma nor tuberculosis.  He 
reported that he was first diagnosed with tuberculosis and 
asthma while stationed at Fort Gordon in 1976.  Thereafter, 
he was hospitalized for observation for 24 hours and then 
treated with INH therapy for approximately six months to one 
year.  His asthma was treated with Alupent injections and 
Theo-Dur.  The veteran believed his tuberculosis was active 
in service because of the treatment he was given.  
Additionally, the veteran reported that he had follow-up 
treatment for a short time for his tuberculosis with a Dr. 
Kramer in 1976.  The veteran noted a number of VA 
hospitalizations because of tuberculosis starting in the 
1980's.  He claimed that he had had continuous treatment for 
his tuberculosis since service.  Additionally, the veteran 
testified that he had had breathing problems due to his 
bronchial asthma at the time of his separation from service.  
Lastly, the veteran reported that he had had approximately 50 
asthma attacks between 1976 and approximately 1980.

Initially, the Board has considered the veteran's arguments 
as set forth in written statements to the RO as well as 
testimony at his personal hearing.  However, the Board finds 
that, although the veteran provided more details about his 
in-service experiences and post-service treatment than was of 
record at the time of the final October 1992 decision, these 
statements and testimony do not constitute new and material 
evidence.  This is so because the veteran is not competent to 
provide an opinion as to the medical etiology of current 
problems.  While the veteran is competent to provide 
information as to the symptoms he might have experienced 
before, during, or after service, his belief that 
tuberculosis or asthma began during his military service or 
was aggravated by military service, is not helpful to 
deciding the question of medical etiology, a question 
integral to the underlying claim of service connection.  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Bostain v. 
West, No. 97-62 (U.S. Vet. App. Mar. 25, 1998) (someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).)  
Accordingly, his lay assertions regarding medical causation 
do not constitute probative evidence that bears directly upon 
the issues on appeal.  This sort of evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of his claims.  As noted above, this is so 
because this evidence is entirely without probative value as 
to medical etiology.  

Additionally, VA treatment records dated from December 1993 
to May 1997 have been received by the RO.  As to the 
veteran's claim for tuberculosis, the VA treatment records 
show that the veteran had a history of tuberculosis in 1976 
and 1992 as well as testing positive for PPD.  See VA 
Hospitalization discharge summaries for the periods October 
1992 (veteran was positive for PPD), May 1996 (veteran was 
positive for PPD), January 1997 (history of PPD); VA 
treatment records dated in March 1993 (veteran had a history 
of tuberculosis since 1976), December 1993 (positive PPD), 
October 1995 (past medical history included PPD in 1976), 
November 1996 (past medical history included PPD in 1976), 
May 1997 (history of positive PPD since 1976); and March 1997 
VA neuro-psychological examination (history of PPD since 1990 
being treated).  Additionally, an October 1995 VA treatment 
record shows both the veteran's history of PPD and a plan to 
rule out tuberculosis.

As to the veteran's claim for asthma, the VA treatment 
records show complaints, diagnoses, or treatment for asthma 
starting almost 16 years after service.  See VA 
Hospitalization discharge summaries for the periods October 
1992, October 1992 to December 1992, May 1996, January 1997, 
October 1995 to November 1995; VA treatment records dated in 
December 1993, October 1995, April 1996, June 1996, November 
1996, December 1996, May 1997; and a March 1997 VA neuro-
psychological examination.

As to the VA examination reports dated in September 1995 and 
March 1998, the Board notes that, at the September 1995 VA 
examination, the examiner reported that the veteran was 
currently under treatment for bronchial asthma.  However, 
both a respiratory examination and chest X-ray were negative.  
The diagnoses included bronchial asthma by history.  
Thereafter, the March 1998 VA examiner opined, after a review 
of the record on appeal, that the veteran had a positive 
tuberculosis test in July 1975, but negative chest and was on 
INH for three months.  However, the examiner reported that 
the veteran had no history of pulmonary tuberculosis.  The 
examiner then reported that the veteran had a history of 
bronchial asthma with its onset in 1979.  A chest X-ray 
showed a normal heart size and clear lungs.  The diagnoses 
were tuberculin reaction since prior to entry into service, 
no history of pulmonary tuberculosis, and a history of 
bronchial asthma since 1979 unrelated to positive PPD.

The Board finds that what is significant about this newly 
received evidence is what it does not show.  Specifically, 
the newly received evidence does not contain competent 
medical evidence tending to show that either claimed 
disability is attributable to the veteran's period of 
military service, was aggravated during his period of 
military service, was proximately due to or the result of an 
already service-connected disability, or became manifest to a 
degree of ten percent or more within one year (asthma) or 
three years (tuberculosis) of the veteran's separation from 
military service.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence"); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(The Board is not required to accept doctors' opinions that 
are based only upon the appellant's recitation of medical 
history); Jones (Wayne L.) v. Brown, 7 Vet.App. 134 (1994)  
In fact, the March 1998 VA examiner specifically said that 
the veteran's asthma began in 1979 (three years after his 
separation from military service) and it was unrelated to 
positive PPD.  Therefore, the foregoing evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  As suggested above, this is 
so because it does not tend to attribute any current 
disability to military service.  Indeed, it tends to prove 
nothing more than was already demonstrated previously.

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
dispositions.  Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
consideration of whether the applications to reopen the 
claims of service connection for a tuberculosis and asthma 
are well grounded and whether VA should assist the veteran 
under 38 C.F.R. § 5107 (West 1991) is not permitted.  Id.


ORDER

Absent the presentation of new and material evidence, the 
application to reopen a claim of service connection for 
tuberculosis is denied.

Absent the presentation of new and material evidence, the 
application to reopen a claim of service connection for 
asthma is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

